Case 5:19-cr-00027-FPS-JPM Document 17 Filed 06/18/19 Page 1 of 8 PageID #: 27



                    UNITED STATES DISTRICT COURT FOR THE
                                                                                  FILED
                     NORTHERN DISTRICT OF WEST VIRGIMA                           JUN 182019
                                                                        u.s DISTRICT COUpT
  UNITED STATES OF AMERICA,                                               ELKINS WV 262.



  v.                                               Criminal No.           7
                                                                          i9cr            (r



  AMBER L. BROWN,                                  Violations: 18 U.S.C. § 2
  RODRIQUIES M. EVANS and                                      21 U.S.C. § 841(a)(1)
  DOMINIC 0. MCCALL                                             21 U.S.C.   §   841(b)(1)(C)
                    Defendants.                                 21 U.S.C.   §   846

                                      INDICTMENT

The Grand Jury charges that:

                                       COUNT ONE

      (Conspiracy to distribute and to possess with the intent to distribute controlled

                                        substances)

         Beginning in or about July of 2018, the exact date being unknown to the grand

jury, and continuing to on or about the day of the indictment, in Wetzel County, in

the Northern District of West Virginia, and elsewhere, the defendants AMBER L.

BROWN, RODRIQUIES M. EVANS and DOMINIC 0. MCCALL, and other

persons known and unknown to the grand jury did unlawfully, knowingly and

intentionally combine, conspire, confederate, agree and have a tacit understanding to

violate Title 21, United States Code, Section 841(a)(1). It was a purpose and object of

the
Case 5:19-cr-00027-FPS-JPM Document 17 Filed 06/18/19 Page 2 of 8 PageID #: 28




conspiracy to possess with the intent to distribute and to distribute controlled

substances, that is, methamphetamine in violation of Title 21, United States Code,

Sections 846 and 841(b)(1)(C).
    Case 5:19-cr-00027-FPS-JPM Document 17 Filed 06/18/19 Page 3 of 8 PageID #: 29



                                        COUNT TWO

                 (Use of a communication facility to facilitate a drug offense)

           On or about November 24, 2018, in Marshall County, in the Northern District

    of West Virginia, and elsewhere defendants RODRIQUIES M. EVANS and

    DOMINIC 0. MCCALL knowingly and intentionally used a communication facility

    in ommittiflg and in causing and facilitating the commission of an act onstitutiflg a

    felony under Subchapter I of Chapter 13 of Title 21 of the United States Code; that is

    to say, the defendants RODRIQUIE5 M. EVANS and DOMINIC 0. MCCALL used

    a telephone in Marshall County to discuss the drug conspiracy charged in Count One;

    in violation of Title 21, United States Code, Sections 843(b) and 843(d).




C

                                                                          /




                                                                                       7
                  /
Case 5:19-cr-00027-FPS-JPM Document 17 Filed 06/18/19 Page 4 of 8 PageID #: 30



                                  COUNT THREE

             (Use of a communication facility to facilitate a drug offense)

       On or about December 2, 2018, in Marshall County, in the Northern District of

West Virginia, and elsewhere defendants RODRIQUIES M. EVANS and DOMINIC

0. MCCALL knowingly and intentionally used a communication facility in

committing and in causing and facilitating the commission of an act constituting a

felony under Subchapter I of Chapter 13 of Title 21 of the United States Code; that is

to say, the defendants RODRIQUIES M. EVANS and DOMINIC 0. MCCALL used

a telephone in Marshall County to discuss the drug conspiracy charged in Count One;

in violation of Title 21, United States Code, Sections 843(b) and 843(d).
Case 5:19-cr-00027-FPS-JPM Document 17 Filed 06/18/19 Page 5 of 8 PageID #: 31



                                   COUNT FOUR

             (Use of a communication facility to facilitate a drug offense)

       On or about February 1, 2019, in Marshall County, in the Northern District of

West Virginia, and elsewhere defendants RODRIQUIES M. EVANS and DOMINIC

0. MCCALL knowingly and intentionally used a communication facility in

committing and in causing and facilitating the commission of an act constituting a

felony under Subchapter I of Chapter 13 of Title 21 of the United States Code; that is

to say, the defendants RODRIQUIES M. EVANS and DOMINIC 0. MCCALL used

a telephone in Marshall County to discuss the drug conspiracy charged in Count One;

in violation of Title 21, United States Code, Sections 843(b) and 843(d).
Case 5:19-cr-00027-FPS-JPM Document 17 Filed 06/18/19 Page 6 of 8 PageID #: 32



                                    COUNT FIVE

             (Aiding and abetting the distribution of methamphetamine)

       On or about March 11, 2019, in Wetzel County, in the Northern District of West

Virginia, defendants AMBER L. BROWN and RODRIQUIES M. EVANS, aided

and abetted by each other, did unlawfully, knowingly, intentionally, and without

authority distribute a mixture and substance containing a detectable amount of

methamphetamine, a Schedule II controlled substance, in exchange for $200.00 in

United States currency; in violation of Title 21, United States Code, Sections 841(a)(1)

and 841(b)(1)(C), and Title 18, United States Code, Section 2 and Pinkerton v. United

States, 328 U.S. 646 (1946).
Case 5:19-cr-00027-FPS-JPM Document 17 Filed 06/18/19 Page 7 of 8 PageID #: 33



                                     COUNT SIX

             (Aiding and abetting the distribution of methamphetamine)

       On or about April 30, 2019, in Wetzel County, in the Northern District of West

Virginia, defendants AMBER L. BROWN and RODRIQUIES M. EVANS, aided

and abetted by each other, did unlawfully, knowingly, intentionally, and without

authority distribute a mixture and substance containing a detectable amount of

methamphetamine, a Schedule II controlled substance, in exchange for $200.00 in

United States currency; in violation of Title 21, United States Code, Sections 841(a)(1)

and 841(b)(1)(C), Title 18, United States Code, Section 2 and Pinkerton v. United

States, 328 U.S. 646 (1946).
Case 5:19-cr-00027-FPS-JPM Document 17 Filed 06/18/19 Page 8 of 8 PageID #: 34




                                  FORFEITURE ALLEGATION

                                       Controlled Substance Act

         Pursuant to Title 21, United States Code, Section 853 and United States Code,

 Sections 841(a)(l) and 846 the government will seek the forfeiture of property as part

 of the sentence imposed in this case; that is, the forfeiture of any property used, or

 intended to be used, to commit or to facilitate the commission of the above referenced

 offense, and any property constituting, or derived from, proceeds obtained directly or

 indirectly, as a result of such offense. The government will seek forfeiture, including,

 but not limited to,

         1) Approximately $3,570.00 seized during search on or about March 14, 2019,

            relating to defendant DOMINIC 0. MCCALL.




                                               A True Bill:

                                                /5/
                                               Grand Jury Foreperson
  Is’_______________________________
 WILLIAM J. POWELL
 United States Attorney

 ROBERT H. MCWILLIAMS, JR.
 Assistant United States Attorney

 SHAWN M. ADKINS
 Assistant United States Attorney
